Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 09/20/2021, 02/02/2022, 05/25/2022 & 08/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
SPECIFICATION
Specification filed 07/28/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Parent Case 16/441,749 disclosure filed 06/14/2019 is silent to “artificial learning model”.   Applicant is reminded continuation applications receive filing date of parent application (in this case 16/441,749).  All disclosure in this application should be disclosed in parent case 16/441,749’s disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.
CLAIM REJECTIONS - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
	Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claims 1 & 8, the limitation “a hair analysis system comprising: (a) a camera to capture an image of a user and to send the image to a hair analysis processor; (b) the hair analysis processor: to analyze the user's hair condition based on the image by using an artificial learning model that is trained using a plurality of images of users that each feature one or more micro features of a respective user's hair; and to provide an analysis result to a display wherein the analysis result is at least one of the following: the analyzed hair condition; a hair prediction based on the analyzed hair condition; a hair product recommendation based on the analyzed hair condition; a hair product usage recommendation based on the analyzed hair condition; and a hair style recommendation based on the analyzed hair condition; (c) the display to display the analysis result to the user. ” was not described in the parent case 16/441,749’s disclosure in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In this case, applicant filed parent case which is 16/441,749 filed 06/14/2019 is silent to “artificial learning model”.  Applicant is welcomed to point out where in the parent case 16/441,749’s disclosure the Examiner can find support for this limitation, if Applicant believes otherwise.  Applicant is reminded that scope of claims in this present child case must be under the scope of parent case 16/441,749 disclosure. 
As to claims 2-7 & 9-14, these claims are rejected under 35 USC 112 for their dependency on claims 1 & 8 and are rejected for the same reasons. 
CLAIM REJECTIONS - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the parent case 16/441,749’s disclosure in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 & 8, the limitation “a hair analysis system comprising: (a) a camera to capture an image of a user and to send the image to a hair analysis processor; (b) the hair analysis processor: to analyze the user's hair condition based on the image by using an artificial learning model that is trained using a plurality of images of users that each feature one or more micro features of a respective user's hair; and to provide an analysis result to a display wherein the analysis result is at least one of the following: the analyzed hair condition; a hair prediction based on the analyzed hair condition; a hair product recommendation based on the analyzed hair condition; a hair product usage recommendation based on the analyzed hair condition; and a hair style recommendation based on the analyzed hair condition; (c) the display to display the analysis result to the user.” was not described in the parent case 16/441,749’s disclosure in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
CONCLUSION
No prior art has been found for claims 1-14 in its current form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661